Citation Nr: 0326137	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension 
secondary to service-connected disability from diabetes 
mellitus.

4.  Entitlement to service connection for prostatitis 
secondary to service-connected disability from diabetes 
mellitus.

5.  Entitlement to service connection for cholecystectomy 
secondary to service-connected disability from diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from September 1968 to 
September 1971.  

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a Department of Veterans Affairs (VA) 
rating decision in part of which the regional office (RO) in 
Nashville, Tennessee, denied service connection for PTSD, 
sleep apnea, hypertension, cholescystectomy, and prostatitis.

In November 2002, the Board remanded this matter to the RO 
for a hearing before a Member of the Board, which was 
conducted in April 2003.

The record also contains what appear to be claims of 
entitlement to service connection for depression, mood 
swings, and night sweats in an August 2000 statement, and 
pulmonary problems in a November 2000 statement by the 
veteran.  Those matters are referred to the RO for 
appropriate action. 


REMAND

The Board notes that the record contains conflicting 
diagnoses of the veteran's neuropsychiatric disability.  
While the veteran has been treated on an outpatient basis for 
symptoms of PTSD, VA examiners have concluded that he does 
not have PTSD, although private physicians have concluded 
that he does have symptoms of PTSD.  A remand of the 
veteran's claim is required to clarify the diagnosis of the 
veteran's disability, if any, from a neuropsychiatric 
disorder.  

In a decision promulgated on September 22, 2002, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103 (b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans. v. Secretary of Veterans Affairs, 327, 
F.3d 1339, 1348 (Fed Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2002).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should specifically request the 
names and addresses of all medical care 
providers, if any, who have treated the 
veteran for the disorders at issue since 
his separation from service.  After 
securing the necessary releases, the RO 
should obtain such records that are not 
currently a part of the claims file and 
associate them with the claims file. 

2.  The RO should obtain and associate 
with the claims file all VA medical 
records documenting treatment of the 
veteran since his separation from service 
that are not current a part of the claims 
file.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO should also 
ensure that all development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) is fully complied 
with and satisfied.  

4.  Following completion of the above 
development, the veteran should be 
afforded appropriate VA medical 
examination(s) to determine whether the 
claimed sleep apnea, hypertension, 
prostatitis, and cholecystectomy are 
related to disease or injury incurred in 
or aggravated during his active military 
service.  The claims folder must be made 
available to and be reviewed by the 
examiner(s).  Any indicated diagnostic 
studies should be performed.  The 
examiner should express the opinion 
whether it is as least as likely as not 
that the claimed sleep apnea, 
hypertension, prostatitis, and 
cholecystectomy is due to disease or 
injury incurred in or aggravated during 
his active military service.  In 
particular, the examiner should indicate 
whether it is as least as likely as not 
that the claimed hypertension, 
prostatitis, and cholecystectomy are due 
to the service-connected diabetes 
mellitus.  



5.  The veteran should be afforded a VA 
examination to determine if he meets the 
diagnostic criteria for PTSD and, if so, 
whether his PTSD is related to a stressor 
or stressors during his active military 
service.  The claims folder must be made 
available to and be reviewed by the 
examiner.  Any indicated diagnostic 
studies should be performed.  The 
examiner should indicate whether or not 
the veteran meets the diagnostic criteria 
for PTSD and, if not, should explain why 
not.  If PTSD is diagnosed, the examiner 
should indicate the precipitating 
stressor(s).  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




